concurs in the judgment, but disagrees with the majority of the court as noted in the italicized portion of the following paragraph taken from the majority opinion:
"In the opinion of this court `lawful' use of the highway requires that the appellant would not be violating any duty imposed on him by statute or ordinance or the common-lawrequirement of ordinary care."
The pertinent statutes are important in the discussion of this case. Section 4511.01 (SS), Revised Code, must be read closely, as it concerns the definition of "right of way" applicable to the present fact situation, to wit:
"`Right of way' means the right of a vehicle * * * to proceed uninterruptedly in a lawful manner in the direction in which it * * * is moving in preference to another vehicle * * * approaching from a different direction into its * * * path." *Page 95 
It must be noted that the right of way is attributable to thevehicle, not the driver. It is the vehicle that must move in a "lawful" manner. The Legislature, in so defining it, recognized the preferential right of the vehicle traveling in a lawful manner unencumbered by the frailties of drivers for whom many statutes were written setting forth violations of the law when they, as persons (operators of the vehicles), violate standards of conduct statutorily defined. If the Legislature had intended to include within the definition of the term "right of way" the actions of the operator of a motor vehicle, it would have included them within the statute.
It is for the above reason that I disagree with the majority of the court wherein it included within the "unlawful" use of the highway the violation of the common-law requirement ofordinary care. Had there been a violation of a motor vehicle statute or ordinance, which starts out with "No person shall," then the question of unlawfulness is properly in issue and the common-law requirement of ordinary care may be appropriate in determining "lawful" use of the highway.
Landmark legal decisions have pronounced this point of view.Morris v. Bloomgren, 127 Ohio St. 147, made the distinction between the absolute right of way accorded a vehicle proceeding in a lawful manner as opposed to a vehicle traveling in an unlawful manner by reason of its operator violating a motor vehicle statute or ordinance. Paragraph three of the syllabus ofMorris v. Bloomgren, supra, reads as follows:
"The phrase `in a lawful manner,' found in Section 6310-28, General Code, is a sine qua non obligation placed upon the vehicle upon which the right of way is conferred. If such vehicle is not proceeding in a lawful manner in approaching or crossing the intersection, but is proceeding in violation of a law or ordinance, such vehicle loses its preferential status and the relative obligations of the drivers of the converging vehicles are governed by the rules of the common law."
I can make no more succinct explanation.
Having thus determined from the Supreme Court and *Page 96 
the statute that "right of way" is attributable to a vehicle traveling in a lawful manner, and not to the operator thereof who conceivably may be operating "unlawfully," where the standard of ordinary care as required under the common law is applied, as suggested by the majority of this court, I find that paragraph one of the syllabus of Timmins v. Russomano, 14 Ohio St.2d 124, is particularly appropriate and controlling, to wit:
"Under Ohio law, the driver of a motor vehicle proceeding
over a through street in a lawful manner has the absolute rightof way over a vehicle on an intersecting stop street, and the driver on the through street may ordinarily assume that such right of way will be respected and observed by the driver of the vehicle on the intersecting stop street." (Emphasis added.)
The italics in the above syllabus are mine and emphasize the intent of the Legislature in defining "right of way." If the motor vehicle, in and of itself, is traveling lawfully, then the driver, in the absence of his own violation of a motor vehicle statute or ordinance, has the absolute right of way, and the driver's violation of the common-law duty of ordinary care does not cause the vehicle to become an "unlawful" user of the highway so as to void its preferential status.